IN THE SUPREME COURT OF THE STATE OF DELAWARE


SEBASTIAN WILSON,                         §
                                          §   No. 336, 2019
      Respondent Below,                   §
      Appellant,                          §   Court Below: Family Court
                                          §   of the State of Delaware
             v.                           §
                                          §   Cr ID No. 1803012737
STATE OF DELAWARE,                        §
                                          §
      Plaintiff Below,                    §
      Appellee.                           §
                            Submitted: January 15, 2020
                             Decided: January 21, 2020

Before SEITZ, Chief Justice; VAUGHN, and MONTGOMERY-REEVES,
Justices.
                                     ORDER

      This 21st day of January, 2020, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Family

Court should be affirmed on the basis of and for the reasons stated in its

May 26, 2019 Review of Commissioner’s Order, its November 19, 2018

Commissioner’s Order, and its October 10, 2018 Order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                        BY THE COURT:

                                        /s/ Tamika R. Montgomery-Reeves
                                                    Justice